 



     Exhibit 10.60
W2007 417 FIFTH REALTY, LLC
530 Fifth Avenue, Suite 1800
New York, NY 10036
     November 27, 2007
Atari, Inc.
417 Fifth Avenue
New York, NY 10016

  Re:     Partial Surrender Agreement dated August 14, 2007 (the “Surrender
Agreement”) between W2007 417 Fifth Realty, LLC
(the “Landlord”) and Atari. Inc. (the “Tenant”).

To Whom It May Concern:
     This letter shall serve as an agreement between Landlord and Tenant and
shall constitute an amendment to the Surrender Agreement and to the Lease (as
defined in and as modified by the Surrender Agreement). Pursuant to the terms of
the Surrender Agreement, Tenant agreed to vacate the entire eighth (8th) floor
(the “Office Surrender Premises”) of the building located at 417 Fifth Avenue,
New York, New York by December 31, 2007. Landlord and Tenant both agree and
acknowledge that if Tenant vacates the Office Surrender Premises prior to
December 31, 2007 (such date upon which Tenant sooner surrenders the Office
Surrender Premises being, the “Early Office Surrender Date”) then the Fixed
Annual Rent (as defined in the Lease) and additional rent with respect to the
Office Surrender Premises shall only be payable to the extent applicable to the
period up to and including the Early Office Surrender Date, and such Fixed
Annual Rent and additional rent shall be appropriately prorated for the number
of days that the Tenant has actually been in the Office Surrender Premises for
such partial month of December, and for all purposes under the Surrender
Agreement, the term “Surrender Date” as used and defined in the Surrender
Agreement as to the Office Surrender Premises only, shall mean such Early Office
Surrender Date.
IN WITNESS WHEREOF, Landlord and Tenant have respectively signed this agreement
as of the day and year first written.

                  W2007 417 FIFTH REALTY, LLC:       ATARI, INC.:
 
               
By:
  /s/ Illegible       By:   /s/ Curtis Solsvig
 
               
 
              Curtis Solsvig, Chief Trusing Officer
 
               

